Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 1 of 7 PageID: 2450




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  BRIAN GOZDENOVICH, on behalf of              Civil Action No. 2:18-cv-02788
  himself and all others similarly situated,
                                               Motion Return Date: April 6, 2020
                              Plaintiffs,
                                               ORAL ARGUMENT REQUESTED
         v.

  AARP, INC., AARP SERVICES INC., AARP
  INSURANCE PLAN, UNITEDHEALTH
  GROUP, INC., and UNITEDHEALTHCARE
  INSURANCE COMPANY,


                              Defendants.




                 DECLARATION OF JOSHUA D. ARISOHN IN SUPPORT
                OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION




 Joshua D. Arisohn (admitted pro hac vice)      James E. Cecchi
 Frederick J. Klorczyk III                      CARELLA BYRNE CECCHI OLSTEIN
 Andrew J. Obergfell                            BRODY & AGNELLO, P.C.
 BURSOR & FISHER, P.A.                          5 Becker Farm Road
 888 Seventh Avenue                             Roseland, NJ 07068
 New York, NY 10019                             Telephone: (973) 994-1700
 Telephone: (212) 989-9113                      Facsimile: (973) 994-1744
 Facsimile: (212) 989-9163                      E-Mail: jcecchi@carellabyrne.com
 E-Mail: jarisohn@bursor.com
         fklorczyk@bursor.com
         aobergfell@bursor.com
Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 2 of 7 PageID: 2451




 I, Joshua D. Arisohn, declare as follows:

    1.      I am an attorney at law licensed to practice in the State of New York. I have been

 admitted pro hac vice in this matter, and I am a partner at Bursor & Fisher, P.A., counsel of

 record for Plaintiff. I make this declaration in support of plaintiff’s motion for class certification.

 I have personal knowledge of the facts set forth in this declaration, and, if called as a witness,

 could and would competently testify thereto under oath.

    2.      Attached hereto as Exhibit 7 is a true and correct copy of a document titled “Inside

 you’ll find everything you need to start using your new AARP Medicare Supplement Plan,

 insured by UnitedHealthcare Insurance Company.”

    3.      Attached hereto as Exhibit 11 is a true and correct copy of screenshots of

 AARPMedicaresupplement.com web page titled “Hello there. Ready for Medicare Supplement

 insurance?”.

    4.      Attached hereto as Exhibit 12 is a true and correct copy of a print ad titled “When the

 view goes on forever, I feel like I can too.”

    5.      Attached hereto as Exhibit 13 is a true and correct copy of an archived version of a

 page on the aarphealthcare.com website titled “Medicare Supplement.”

    6.      Attached hereto as Exhibit 14 is a true and correct copy of screenshots of

 Advantages.AARP.org webpage titled “Medicare Supplement.”

    7.      Attached hereto as Exhibit 15 is a true and correct copy of an email chain with the

 subject line “General program text ads.”

    8.      Attached hereto as Exhibit 16 is a true and correct copy of an email chain with an

 attachment with the subject line “GP Facebook Ads.”




                                                   2
Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 3 of 7 PageID: 2452




    9.          Attached hereto as Exhibit 18 is a true and correct copy of an email chain with the

 subject line “GP ‘Where to Look’ campaign.”

    10.         Attached hereto as Exhibit 19 is a true and correct copy of an email chain with

 attachments with the subject line “GP For Review: New Direct Mail pieces to drop in July.”

    11.         Attached hereto as Exhibit 21 is a true and correct copy of an email chain with an

 attachment with the subject line “GP/UHC CRM Email - New Copy Options.”

    12.         Attached hereto as Exhibit 23 are true and correct excerpts from the April 28, 2019

 deposition of Doug Baelz in the Friedman v. AARP, Inc., et al. matter, case no. 2:14-cv-00034-

 DDP-PLA.

    13.         Attached hereto as Exhibit 24 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated September 2, 2011.

    14.         Attached hereto as Exhibit 25 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 14, 2012.

    15.         Attached hereto as Exhibit 26 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 16, 2013.

    16.         Attached hereto as Exhibit 27 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 27, 2014.

          17.      Attached hereto as Exhibit 28 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 19, 2015.

          18.      Attached hereto as Exhibit 29 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 11, 2016.

          19.      Attached hereto as Exhibit 30 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 8, 2017.



                                                     3
Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 4 of 7 PageID: 2453




         20.      Attached hereto as Exhibit 31 are true and correct excerpts from a document titled

 “GROUP MEDICARE SUPPLEMENT PLANS” dated August 13, 2018.

         21.      Attached hereto as Exhibit 32 are true and correct excerpts from a document titled

 “AARP Health Insurance Agreement” dated February 26, 1997.

         22.      Attached hereto as Exhibit 34 is a true and correct copy of a document titled

 “AARP LICENSE AGREEMENT.”

         23.      Attached hereto as Exhibit 35 are true and correct excerpts from a document titled

 “SHIP PROGRAM LICENSE AND QUALITY CONTROL SERVICES AGREEMENT.”

         24.      Attached hereto as Exhibit 38 is a true and correct copy of a letter dated January

 23, 2015 with the subject “SHIP Royalty (Exhibit 8.2) and UHIC Risk and Profit Charge

 (Exhibit 9A).”

         25.      Attached hereto as Exhibit 39 is a true and correct copy of a letter dated January

 8, 2016 with the subject “SHIP Royalty (Exhibit 8.2) and UHIC Risk and Profit Charge (Exhibit

 9A).”

         26.      Attached hereto as Exhibit 40 is a true and correct copy of a letter dated January

 6, 2017 with the subject “SHIP Total Royalty Rate (Exhibit 8.2) and UHIC Risk and Profit

 Charge Rate (Exhibit 9A).”

         27.      Attached hereto as Exhibit 41 is a true and correct copy of a letter dated January

 5, 2018 with the subject “SHIP Total Royalty Rate (Exhibit 8.2) and UHIC Risk and Profit

 Charge Rate (Exhibit 9A).”

         28.      Attached hereto as Exhibit 42 is a true and correct copy of a letter dated January

 7, 2019 with the subject “SHIP Total Royalty Rate (Exhibit 8.2) and UHIC Risk and Profit

 Charge Rate (Exhibit 9A).”



                                                   4
Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 5 of 7 PageID: 2454




         29.   Attached hereto as Exhibit 45 is a true and correct copy of a document titled

 “UNITEDHEALTHCARE INSURANCE COMPANY AGENT AGREEMENT.”

         30.   Attached hereto as Exhibit 46 are true and correct excerpts of a power point

 presentation titled “2017 SHIP Operating Plan” dated October 28, 2016.

         31.   Attached hereto as Exhibit 48 are true and correct excerpts of a presentation titled

 “GP AND UHC: 2017 PLAN AND STRATEGY DISCUSSION.”

         32.   Attached hereto as Exhibit 49 is a true and correct copy of a document titled

 “AARP.”

         33.   Attached hereto as Exhibit 50 is a true and correct copy of a presentation titled

 “2019 Pricing & Financial Review and Recommendations.”

         34.   Attached hereto as Exhibit 56 is a true and correct copy of a report titled

 “UnitedHealth Group: SHIP Program Report December 2017.”

         35.   Attached hereto as Exhibit 60 are true and correct excerpts from the April 23,

 2019 deposition of David Mathis in the Friedman v. AARP, Inc., et al. matter, case no. 2:14-cv-

 00034-DDP-PLA.

         36.   Attached hereto as Exhibit 63 is a true and correct copy of a presentation titled

 “Distribution Update for ASI” dated June 15, 2011.

         37.   Attached hereto as Exhibit 68 a true and correct copy of a report titled “PRICING

 REPORT FOR THE HEALTH PRODUCTS QUALITY REVIEW COMMITTEE” dated May,

 2015.

         38.   Attached hereto as Exhibit 69 is a true and correct copy of an email chain with an

 attachment with the subject line “Re: AARP.”




                                                 5
Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 6 of 7 PageID: 2455




        39.    Attached hereto as Exhibit 72 are true and correct excerpts from the April 25,

 2019 deposition of John Larew in the Friedman v. AARP, Inc., et al. matter, case no. 2:14-cv-

 00034-DDP-PLA.

        40.    Attached hereto as Exhibit 73 is a true and correct copy of a document titled

 “AARP Insurance Plan” dated February 1, 1980.

        41.    Attached hereto as Exhibit 74 is true and correct copy of a presentation titled

 “Orientation for New Trustees of the AARP Insurance Plan (Trust)” dated July 11, 2010.

        42.    Attached hereto as Exhibit 76 is a true and correct copy of a presentation titled

 “2017 MEMBER ADVANTAGES CO-OP PROGRAM OVERVIEW” dated January 23, 2017.

        43.    Attached hereto as Exhibit 77 is a true and correct copy of a power point

 presentation titled “2017 UPDATE 2018 OUTLOOK” dated August 31, 2017.

        44.    Attached hereto as Exhibit 80 is a true and correct copy of a report titled “General

 Program Report for United Healthcare MedSupp” dated August, 2010.

        45.    Attached hereto as Exhibit 83 are true and correct excerpts from the October 10,

 2019 deposition of Doug Baelz.

        46.    Attached hereto as Exhibit 84 are true and correct excerpts from the December 10,

 2019 deposition of John Larew.

        47.    Attached hereto as Exhibit 85 are true and correct excerpts from the December 11,

 2019 deposition of Ryan Hatcher.

        48.    Attached hereto as Exhibit 86 is a true and correct copy of a document titled

 “AARP Services Board of Directors Meeting”.




                                                 6
Case 2:18-cv-02788-MCA-MAH Document 114 Filed 01/31/20 Page 7 of 7 PageID: 2456




        49.    Attached hereto as Exhibit 87 is a true and correct copy of a document titled

 “Memorandum re AARP/ASI Agreements with UnitedHealth for the AARP-branded programs”

 dated August 16, 2013.

        50.    Attached hereto as Exhibit 88 are true and correct excerpts from the October 9,

 2019 deposition of Cheryl Gomez.

        51.    Attached hereto as Exhibit 89 is a true and correct copy of Plaintiff Brian

 Gozdenovich’s declaration.

        52.    Attached hereto as Exhibit 90 is a true and correct copy of Defendants’

 Stipulation Regarding Ascertainability and Numerosity of Proposed Class dated January 3, 2020.

        53.    Attached hereto as Exhibit 91 is a true and correct copy of Bursor & Fisher,

 P.A.’s firm resume.

        54.    Attached hereto as Exhibit 92 is a true and correct resume of James E. Cecchi of

 Carella Byrne Cecchi Olstein Brody & Agnello, P.C.

        I declare under penalty of perjury under the laws of the United States and the State of

 California and New York that the foregoing is true and correct. Executed on January 31, 2020 in

 New York, New York.



                                                           /s/ Joshua D. Arisohn
                                                             Joshua D. Arisohn




                                                7
